                                          Case 2:20-cv-01797-MMD-BNW Document 15
                                                                              12 Filed 10/23/20
                                                                                       10/21/20 Page 1 of 2




                                  1 W. West Allen                                       Sasha Rao (pro hac vice pending)
                                    Nevada Bar. No. 5566                                MAYNARD COOPER & GALE, LLP
                                  2 HOWARD & HOWARD ATTORNEYS PLLC                      Transamerica Pyramid Center
                                    3800 Howard Hughes Parkway, Suite 1000              600 Montgomery Street
                                  3 Las Vegas, Nevada 89169                             Suite 2600
                                    Telephone: (702) 257-1483                           San Francisco, CA 94111
                                  4 wwa@h2law.com                                       Telephone: (415) 646-4702
                                                                                        srao@maynardcooper.com
                                  5 Ashe Puri (pro hac vice to be filed)
                                    MAYNARD COOPER & GALE, LLP
                                  6 1925 Century Park East, Suite 1700
                                    Los Angeles, California 90067
                                  7 Telephone: (310) 596-4344
                                    apuri@maynardcooper.com
                                  8
                                    Attorneys for Defendant, iPGARD Inc.
                                  9

                                 10                                UNITED STATES DISTRICT COURT
HOWARD & HOWARD ATTORNEYS PLLC




                                 11                                       DISTRICT OF NEVADA
                                 12 HIGH SEC LABS LTD.,                                Case No.: 2:20-cv-01797-MMD-BNW
                                 13                  Plaintiff,
                                         v.                                              STIPULATION AND ORDER FOR
                                 14                                                      45-DAY EXTENSION OF TIME TO
                                      iPGARD INC.,                                          RESPOND TO COMPLAINT
                                 15
                                                    Defendants.                                    (FIRST REQUEST)
                                 16

                                 17

                                 18            Pursuant to LR IA 6-1, 6-2, and LR 7-1, Plaintiff HIGH SEC LABS LTD. (“Plaintiff”) and

                                 19 Defendant iPGARD Inc. (“Defendant”), by and through their respective counsel of record, hereby

                                 20 stipulate and agree to a 45-day extension of time for Defendant to respond to the Complaint, as

                                 21 follows:

                                 22            1.   Plaintiff commenced this action by filing a Complaint (ECF No. 1) on September 25,

                                 23 2020.

                                 24            2.   Defendant recently retained defense counsel, Maynard Cooper & Gale, LLC and

                                 25 Howard & Howard Attorneys PLLC, after learning of this lawsuit. The parties have agreed to

                                 26 stipulate to 45-day extension of time for Defendant to respond to the Complaint to allow Defendant a

                                 27 reasonable time to review Plaintiff’s Complaint and prepare a response. Accordingly, Defendant will

                                 28 have until December 7, 2020 to respond to the Complaint.
                                                                                   1
                                         Case 2:20-cv-01797-MMD-BNW Document 15
                                                                             12 Filed 10/23/20
                                                                                      10/21/20 Page 2 of 2




                                  1           3.    Defendant agrees that it will not dispute Plaintiff’s service of the Complaint in

                                  2 exchange for Plaintiff’s agreement to a 45-day extension of time, and that Defendant will respond to

                                  3 the Complaint by December 7, 2020 absent any further extension of time either by agreement of the

                                  4 parties or by motion to the Court.

                                  5         THEREFORE, Plaintiff and Defendant hereby stipulate and agree that Defendant’s time to

                                  6 answer or otherwise respond to Plaintiff’s Complaint shall be extended to and include December 7,

                                  7 2020.

                                  8   DATED: October 21, 2020.                         DATED: October 21, 2020.
                                  9
                                      WEIDE & MILLER, LTD.                             HOWARD & HOWARD ATTORNEYS PLLC
                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                      /s/ F. Christopher Austin                         /s/ W. West Allen
                                 11   F. Christopher Austin, Esq.                      W. West Allen, Esq.
                                      10655 Park Run Drive, Suite 100                  3800 Howard Hughes Pkwy., Suite 1000
                                 12   Las Vegas, Nevada 89144                          Las Vegas, Nevada 89169
                                 13
                                      Attorneys for Plaintiff                          Attorneys for Defendant
                                 14

                                 15    IT IS SO ORDERED
                                       DATED: 6:20 pm, October 23, 2020          IT IS SO ORDERED:
                                 16

                                 17

                                 18                                __________________________________
                                       BRENDA WEKSLER              UNITED STATES DISTRICT JUDGE
                                 19    UNITED STATES MAGISTRATE JUDGE
                                                                   DATED: __________________________
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                   2
